                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI

W.B., a minor, by and through his parents and   )
next friend, Zach Baker and Audrey Baker et al. )
                                                )
                            Plaintiffs,         )
                                                )
v.                                              )               Civil No. 4:19-cv-00682-HFS
                                                )
Crossroads Academy-Central Street               )
et al.                                          )
                                                )
                            Defendants          )

           CROSSROADS ACADEMY’S MEMORANDUM IN OPPOSITION
        TO PLAINTIFF’S MOTION FOR TEMPORARY RESTRAINING ORDER

       Defendants Crossroads Academy-Central Street (“Crossroads”), Karis Parker (“Parker”)

and Eva Copeland (“Copeland”) (collectively, the “Crossroads Defendants”), by and through their

undersigned counsel, ask the Court to deny Plaintiffs’ motion for a temporary restraining order

(“TRO”). Granting a TRO is a drastic remedy that requires the movant to satisfy a heavy burden,

and Plaintiffs have not come close to satisfying that burden.

       Plaintiffs are parents seeking to avoid filling out a Missouri Department of Health and

Senior Services (“DHSS”) form to affirm their religious objection to vaccination of their child,

W.B., a Crossroads student. The parents’ refusal to complete the form has put the child’s continued

public school enrollment in jeopardy and has created the situation for which Plaintiffs now seek

this Court’s emergency relief.

       The Crossroads Defendants are simply following a facially neutral Missouri regulation in

requiring execution of the DHSS form. The form merely requires the parents to provide their

child’s name, check the boxes of the particular vaccines to which they have a religious objection,

and provide a signature. This is not a matter of constitutional significance, nor is there support for




                                                                                            13515078v.1
a ruling that this practice is likely to violate Missouri state statutes. Crossroads has provided

Plaintiffs ample time and opportunity to obtain and complete the form.

       Ultimately, Crossroads must safeguard the health and safety of the hundreds of students

who attend its schools. The Crossroads Defendants are merely complying with DHSS’s rules for

documenting religious objections to otherwise compulsory vaccinations—a system that does not

appear to violate Plaintiffs’ rights.1 Although it is merely the de facto facilitator of DHSS’s system

of tracking students who attend unvaccinated because of a parent’s religious objection, Crossroads

shares an interest with DHSS to ensure the process remains orderly and effective. This is

particularly so if there is an outbreak of vaccine-preventable disease.

       Crossroads has fifteen students in the same situation as W.B., so his request has

implications beyond a single student. Crossroads asks the Court to deny Plaintiffs’ request to order

them to violate DHSS’s rules by allowing W.B. to attend without a submitting a valid religious

exemption form.

                                         BACKGROUND

       W.B. is a currently enrolled as a kindergartener at Crossroads. Doc. 1 at 2. The Crossroads

Defendants understand that he has received no vaccinations. Id. The Crossroads Defendants further

understand W.B.’s parents, Zach and Audrey Baker (collectively with W.B., “Plaintiffs”), object

to vaccinating W.B. on religious grounds. Id. Plaintiffs allege they submitted two statements to

Crossroads attesting to their religious objection to vaccinating W.B. Id. at 2-3. Neither such

objection is attached to the Complaint, to the TRO motion papers, or to the papers seeking a

preliminary and permanent injunction. An appropriately redacted copy of the parents’ handwritten


       1
         The Crossroads Defendants understand the state defendants—DHSS Director Randall
Williams and Missouri Attorney General Eric Schmitt (“State Defendants”)—intend to fully
defend the legality of the regulatory scheme at issue in this suit, but do not plan to take a position
with regard to Plaintiffs’ request for a TRO.

                                                  2

                                                                                            13515078v.1
request for exemption is attached hereto as Exhibit 1. The handwritten objection states: “Pursuant

to Missouri Statute 167.181, I am making a religious objection to vaccinations on behalf of my

child [W.B.], & am giving it to the school administrator. I am willing to fill out a form if the

school provides to me which they will not do.” Id.

       The Crossroads Defendants informed Plaintiffs that their written statement was insufficient

because Missouri law required them to fill out a specific form, the “Imm.P.11A” form (the “Form”)

published by DHSS. Doc. 1 at 2-3. Crossroads has no record that the parents submitted a signed

form of any kind. Dec. of Eva Copeland, ¶ 10, attached hereto as Exhibit 2. Copeland was not able

to provide a copy of the Form to Plaintiffs because she understood DHSS requires parents to

directly obtain such forms themselves; she informed Plaintiffs that they could obtain a Form from

the Kansas City health department or W.B.’s pediatrician. Id. at ¶ 8. Copeland double-checked

with the Kansas City and Jackson County health departments in an effort to obtain the Form but

those departments confirmed parents must obtain copies of the Form themselves. See id. at ¶ 9.

       Without an executed Form on file, state law prohibits W.B. from continuing to attend

Crossroads. See 19 CSR 20-28.010(1)(A) (“Students cannot attend school unless they are properly

immunized and can provide satisfactory immunization or unless they are exempted.”); 19 CSR 20-

28.010(1)(C).2. The DHSS regulation specifically requires parents seeking a religious exemption

to vaccinations to complete an original DHSS form to affirm that objection. 19 CSR 20-

28.010(1)(C).2 (“This [religious] exemption must be provided on an original Department of

Health and Senior Services’ form Imm.P.11A[.]”) (emphasis added).

       The Crossroads Defendants have extended the grace period during which Plaintiffs (and

similarly situated parents) can obtain, fill out, and submit a copy of the Form to September 16,




                                                3

                                                                                         13515078v.1
2019. See Doc. 7-1. The Crossroads Defendants understand that Plaintiffs have not yet obtained

and filled out a copy of the Form to submit on W.B.’s behalf.

                                           ARGUMENT

I.     Standard for Granting a TRO

       “In determining whether to grant a temporary restraining order the Court considers: (1) the

threat or irreparable harm to the movant; (2) the balance between this harm and the injury that

granting the injunction will inflict on the non-moving party; (3) likelihood that the moving party

will prevail on the merits; and (4) the public interest.” Fambrough v. Uber Techs., Inc., No.

4:19:cv-0398-DGK, 2019 WL 2411442, at *1 (W.D. Mo. Jun. 7, 2019), citing Phelps-Roper v.

Nixon, 509 F.3d 480, 484 (8th Cir. 2007). “No single factor is determinative; they must be

‘balanced to determine whether they tilt towards or away’ from granting the injunction.”

Fambrough, 2019 WL 2411442, at *1, quoting Noodles Development, LP v. Ninth Street Partners,

LLP, 507 F. Supp. 2d 1030, 1034 (E.D. Mo. 2007). “A temporary restraining order is an

extraordinary and drastic remedy, one that should not be granted unless the movant, by a clear

showing, carries the burden of persuasion.” Fambrough, 2019 WL 2411442, at *1 (internal

quotation marks omitted).

II.    Plaintiffs Have Failed to Satisfy the Requirements for a TRO.

       A.      Plaintiffs Have Failed to Establish a Likelihood of Success on the Merits.

       Plaintiff’s motion for a TRO should be denied, first and foremost, because Plaintiffs have

failed to establish a likelihood of success on the merits. “When evaluating a movant’s likelihood

of success on the merits, the court should flexibly weigh the case’s particular circumstances to

determine whether the balance of equities so favors the movant that justice requires the court to

intervene to preserve the status quo until the merits are decided.” Jet Midwest Int’l Co., Ltd. v. Jet



                                                  4

                                                                                            13515078v.1
Midwest Group, LLC, Case No. 18-cv-06018-FJG, 2018 WL 7959112, at *3 (W.D. Mo. Dec. 12,

2018), quoting Kodiak Oil & Gas (USA) Inc. v. Burr, 303 F. Supp. 3d 964, 973 (D.N.D. 2018).

       As an initial matter, it is beyond question that the power to compel vaccination of

schoolchildren is within the police powers of the state and that neither the Free Exercise Clause

nor any other express or implied part of the U.S. Constitution creates a constitutional right to an

exemption from such mandatory vaccinations. As a sister court to this Court has explained:

       Plaintiff’s challenge to the constitutionality of mandatory immunization warrants
       no extensive discussion. It has long been settled that individual rights must be
       subordinated to the compelling state interest of protecting society against the spread
       of disease. The Supreme Court long ago held that a state may adopt a program of
       compulsory immunization for school-age children. It is also well settled that a state
       is not required to provide a religious exemption from its immunization program.
       The constitutional right to freely practice one’s religion does not provide an
       exemption for parents seeking to avoid compulsory immunization for their school-
       aged children.

McCarthy v. Boozman, 212 F. Supp. 2d 945, 948 (W.D. Ark. 2002) (internal citations omitted).

Thus, all of Plaintiffs’ arguments directed at the constitutionality of Missouri’s mandatory

vaccination regime, such as the argument that it violates W.B.’s right to bodily integrity (see, e.g.,

Doc. 1 at ¶¶ 1-4, 32, 47-48, 92, 100, 108; Doc. 3 at 1-8), can be rejected summarily.

       Notwithstanding the fact that such an exemption is not constitutionally required, Missouri

has opted to include a religious exemption within its mandatory vaccination regime. Mo. Rev. Stat.

§ 167.181.3 provides it is unlawful for a student to attend school without the required DHSS

immunizations unless “one parent or guardian objects in writing to his school administrator against

the immunization of the child, because of religious beliefs or medical contraindications.”

       That same statute charges DHSS with “supervis[ing] and secur[ing] the enforcement of the

required immunization program” and promulgating rules and regulations governing it. Id. §

167.181.1. Pursuant to this authority, DHSS has promulgated a regulation that requires religious



                                                  5

                                                                                            13515078v.1
objections take a particular written form, the Form identified above. See 19 CSR 20-

28.010(1)(C).2. The regulation specifically provides:

        A student shall be exempted from the immunization requirement of this rule as
        provided in section 167.181, RSMo, if one (1) parent or guardian objects in writing
        to the school administrator that immunization of that student violates his/her
        religious beliefs. This exemption must be provided on an original Department of
        Health and Senior Services’ form Imm.P.11A, and shall be signed by the parent or
        guardian and placed on file with the school immunization health record.

Id. (emphasis added).

        This case is entirely about the Form. Based on the information presently available to them,

the Crossroads Defendants do not dispute that W.B. would be entitled to a religious exemption

were his parents to comply with the requirements of 19 C.S.R. 20-28.010(1)(C).2 by filling out a

Form on his behalf and submitting it to Crossroads. If this occurred, W.B.’s non-immunized status

would not interrupt his continued enrollment at Crossroads and there would be no risk of his

removal on September 16, 2019. But Plaintiffs object to the Form itself, contending the

requirement that they fill it out violates their constitutional and statutory rights. Plaintiffs have thus

structured this lawsuit to allege the Crossroads Defendants should ignore clear state law and allow

W.B. to attend based on their written statement.

        Plaintiffs’ approach ignores Crossroads’ obligation to follow a facially neutral state

regulatory system. Because Plaintiffs have not identified a plausible violation flowing from the

requirement that they document their religious objection using the Form, they have no likelihood

of success on the merits.

                1.      Requiring the Bakers to Sign the Religious Exemption Form is Not a
                        Burden on their Religious Freedom.

        Throughout their complaint and motion papers, Plaintiffs suggest Missouri’s requirement

that religious objectors must fill out the Form in order to validly claim a religious exemption from



                                                    6

                                                                                                13515078v.1
vaccination impermissibly burdens the free exercise of their religion. Again, Crossroads did not

create the Form at issue—it will ultimately be DHSS’s responsibility in this suit to explain its

reasons for the particular form and requirement that parents obtain it personally.

       Regardless, the Crossroads Defendants observe that “[a] law that is neutral and of general

applicability need not be justified by a compelling government interest even if the law has the

incidental effect of burdening a particular religious practice[.]” Boone v. Boozman, 217 F. Supp.

2d 938, 952-53 (E.D. Ark. 2002) (quoting Church of the Lukumi Babalu Aye, Inc. v. Hialeah, 508

U.S. 520, 531 (1993)) (emphasis added). Thus, to raise a free exercise claim arising from the

Form, Plaintiffs must demonstrate that the requirement that they fill out the Form “target[s]

religious belief.” Id. at 953. They have failed to do so.

       First, while defense of the Form is appropriately left to the State Defendants, it cannot be

the case that the Form “targets religious belief” because only people seeking a religious exemption

need to fill it out. The entire purpose of the Form (and the statutory and regulatory regime it is

part of) is to afford special benefits to people on the basis of their religious convictions – the right

to opt out of an otherwise mandatory vaccination system, a benefit that people with purely secular

objections to vaccination are not entitled to claim. This is an effort to accommodate religious

practice and belief, not an invidious attempt to target it.

       And, of course, parents seeking medical exemptions from vaccinations need to fill out a

similar form, which likewise can only be obtained at a DHSS office or from a medical professional,

in order to obtain their exemption, further establishing the apparent fundamental neutrality of

DHSS’s vaccine exemption regime. 19 CSR 20-28.010(1)(C).1 (“A student shall be exempted

from the immunization requirements of this rule as provided in section 167.181, RSMo, upon

signed certification by a licensed doctor of medicine (MD), doctor of osteopathy (DO), or his or



                                                   7

                                                                                              13515078v.1
her designee indicating that either the immunization would seriously endanger the student’s health

or life or the student has documentation of disease or laboratory evidence of immunity to the

disease. The exemption shall be provided on an original Department of Health and Senior

Services’ form Imm.P.12 and shall be placed on file with the school immunization health record

for each student with a medical exemption.”) (emphasis added).

        While Plaintiffs’ briefs blend arguments, making the precise nature of their objection

difficult to discern, it appears that the nature of Plaintiffs free exercise objection is that the form

contains mild pro-vaccination language, which they evidently regard as insufficiently respectful

of their anti-vaccination religious beliefs.2 It is well-established the government itself has a right

to speak and there is no general First Amendment right to be free of government speech that the

listener finds upsetting or uncongenial. See Pleasant Grove City, Utah v. Summum, 555 U.S. 460,

467-68 (2009); see also Consol. Edison Co. of New York v. Pub. Serv. Comm'n of New York, 447

U.S. 530, 548 (1980) (Marshall, J., concurring) (consumers did not have a right to be free of

“offensive” political inserts in bills from public utility). And, as discussed above, Missouri has a

compelling interest in promoting the vaccination of school-aged children—an interest so

compelling that Missouri could, if it wanted to, compel the vaccination of W.B. over his parents’

religious objections. McCarthy, 212 F. Supp. 2d at 948. Missouri has opted not to do so, and

allows for religious exemptions. Crossroads’ role here is merely complying with the state’s

religious exemption system—which confers a benefit to Plaintiffs.




2
  To the extent that Plaintiffs’ objection is to having to fill out a form at all, it is well-established
that it is not a violation of an individual’s free exercise rights to require them to fill out a form to
receive a religious accommodation from a government source. See Resnick v. Adams, 348 F.3d
763, 771 (9th Cir. 2003) (requiring prisoner to complete a standard prison form to obtain kosher
meals does not violate his free exercise rights); Moore v. Bishop, Civil Action No. GJH-18-934,
2019 WL 1331352, at *6 (D. Md. Mar. 25, 2019) (same).

                                                   8

                                                                                               13515078v.1
       The Crossroads Defendants require use of the Form because Missouri law requires it, and

obviously will largely defer to the State Defendants with respect to the substantive defense of its

constitutionality. But they note that, as they understand the relevant case law, adopting religious

exemptions from an otherwise mandatory vaccination regime does not strip the state of Missouri

of the right to promote vaccination via government speech. There is no general First Amendment

right to be free of hearing or reading speech containing a neutral presentation of the facts regarding

the benefits of vaccination and the risks of non-vaccination, even where there is some theoretical

risk that the government speech, if credited, might cause the listener to doubt the religious beliefs

to which he or she ascribes. Plaintiffs have certainly identified none.

       Again, while the defense of the Form is a matter for State Defendants, it is important to

note that a claim of a constitutional violation from government speech is particularly unpersuasive

where, as here, the Form does not require the signatory to certify that he or she has actually read

the statement concerning vaccines it contains. See Exhibit 3. Plaintiffs could avoid the allegedly

offensive government speech simply by not reading the allegedly offensive government speech.

As with the offended recipients of political messages in their utility bills in Edison, Plaintiffs “may

effectively avoid further bombardment of their sensibilities simply by averting their eyes” from

the statements at the top of the Form. 447 U.S. at 542 (internal quotation marks removed). This

further attenuates the already minimal burden on them.

       Nor is it clear how the unavailability of the Form online and Crossroads’ inability to

procure the Form to supply it to Plaintiffs creates a free exercise violation. DHSS requires parents

seeking the exemption to go to a DHSS office or a hospital or physician’s office to receive one.

Plaintiffs have not claimed to have a religious opposition to all medical care or to visiting DHSS

offices, so presumably requiring them to travel to one to pick up a copy of the Form would not



                                                  9

                                                                                             13515078v.1
violate their religious beliefs. The Crossroads Defendants are not aware of any plausible “captive

audience” concerns, since Plaintiffs have not provided any basis for concern that they will be

subject to any religious proselytization from either DHSS or their pediatrician.3 Having to travel

to pick up a copy of the Form may represent an inconvenience, but it is a de minimis one and not

one that the First Amendment protects against.

               2.     Federal and State Religious Freedom Restoration Acts Do Not Make
                      Signing a Form a Violation of Free Exercise.

       In attempting to establish that merely signing a government-provided exemption form is

burdensome, plaintiff relies heavily on Zubik, Wheaton, and Michigan Catholic Conference (which

was itself vacated by Zubik). Doc. 1 at 8; see Michigan Catholic Conference v. Burwell, 136 S. Ct.

2450, 2450 (2016). In these cases, the Supreme Court held that the federal Religious Freedom

Restoration Act (“RFRA”) meant two non-profit corporations did not need to complete the federal

Department of Health and Human Service’s (“DHHS”) contraceptive coverage exemption form—

the form known as “EBSA 700”—while their cases were pending appeal. Wheaton Coll. v.

Burwell, 134 S. Ct. 2806 (2014); Zubik v. Burwell, 136 S. Ct. 1557 (2016).

       This argument fails to identify a possible Missouri RFRA violation by the Crossroads

Defendants for two reasons. First, the federal RFRA and its precedents do not apply to the states

or state agencies. City of Boerne v. Flores, 521 U.S. 507, 536 (1997). Additionally, no court has




3
  Plaintiffs also raise the concern that the statements in the Form do not comply with Mo. Rev.
Stat. § 192.072, which obliges DHSS to “develop educational materials which strongly
recommend that infants and young children receive complete immunization vaccines” that comply
with the requirements of National Childhood Vaccine Injury Act, which requires disclosures about
certain risks from vaccination. It is unclear to Crossroads Defendants whether the Form is actually
within the class of “educational materials” covered by Section 192.072—another matter DHSS
can more appropriately address. But even if it were, the appropriate remedy presumably would be
to mandate that DHSS change the Form to include the required language, not to rule the Crossroads
Defendants violated any law or Plaintiffs’ rights by requiring parents to sign the Form.

                                                 10

                                                                                          13515078v.1
yet held that Missouri’s state-level RFRA, Mo. Rev. Stat. § 1.302, is directly analogous to the

federal RFRA.4

        Even if federal RFRA law were analogous, however, these cases are inapposite. Zubik and

Wheaton do not create a general First Amendment right to refuse to fill out a government form.

Instead, the holding was confined explicitly to the EBSA 700 and its requirements—specifically,

the requirement that an entity opting out of contraceptive coverage designate an alternate insurer

to provide that coverage. Following Hobby Lobby, DHHS was required to provide a form for

religious organizations to opt out of contraceptive coverage, and DHHS created the EBSA 700.

See Brief of Appellant Wheaton College at 9–10, Wheaton College II, 791 F.3d 792 (No. 14-2396).

This form forced companies to designate an alternate healthcare provider for employees requesting

contraceptive coverage and notify their insurer of this designation so that these employees could

keep getting contraceptives, in effect short circuiting Hobby Lobby and forcing companies to

continue providing contraceptives. Id. at 15; Wheaton, 134 S. Ct. at 2807 (“the obligations of its

health insurance issuer and third-party administrator are dependent on their receipt of notice that

the applicant objects to the contraceptive coverage requirement.”); Zubik, 136 S. Ct. at 1559, 194

L. Ed. 2d 696 (2016) (“submitting [the third-party insurer forms] substantially burdens the exercise

of their religion.”).

        The Court did not decide that the form itself was burdensome under RFRA, as Plaintiffs

intimate, but that the specific affirmative act of designating another insurer to provide



4
  Missouri’s RFRA equivalent has never been interpreted to be coextensive with the Federal
RFRA, or to extend the federal precedent under RFRA to Missouri. Doe v. Greitens, 530 S.W.3d
571, 574 n.1 (Mo. Ct. App. 2017). In a comprehensive survey of state RFRA equivalents, including
Missouri’s specifically, the Third Circuit Court of Appeals, noted that while most RFRAs contain
“the same fundamental structure and purpose,” there are a host of differences between each of
them, each other, and the federal RFRA. Combs v. Homer-Centr. Sch. Dist., 540 F.3d 231, 262 (3d
Cir. 2008)

                                                11

                                                                                           13515078v.1
contraceptives was prohibited under RFRA, because it required the entities to actively participate

in the procurement of contraceptive coverage, which the entities regarded as equally offensive to

their consciences as having provide the coverage directly. There is no equivalent affirmative step

with respect to the Form. Crossroads’ compliance with the Form requirement does not violate the

Missouri RFRA.

                  3.   The Requirement to Sign a Form does not Violate “Equal Protection
                       as Between Religious Objectors,” as the Bakers Allege.

        Plaintiffs repeatedly allege that Crossroads “elevates form over substance” and is implicitly

favoring the religious interpretation of pro-vaccine parents and disfavoring their own anti-vaccine

religious beliefs. Doc. 1 at 9. However, the Eight Circuit Court of Appeals has already settled that

merely because a neutrally applied school policy comports with the religious interpretation of some

parents and contradicts that of others, such a law does not fail under the First Amendment. Clayton

by Clayton v. Place, 884 F.2d 376, 380 (8th Cir. 1989). In Clayton, parents challenged a school’s

policy against dances on the basis that the ban was a tacit endorsement of the Baptist church’s

teachings against dancing, which disfavored their own interpretation that dancing was permitted.

Id. at 378. The court disagreed, and found “no support for the proposition that a rule . . . becomes

unconstitutional due only to its harmony with the religious preferences of constituents or with the

personal preferences of the officials.” Id. at 380.

        Plaintiffs’ complaint is virtually the same as the one in Clayton—that the vaccination

policy harmonizes with the religious preferences of some parents and contradicts theirs. But this

is by itself not enough to demonstrate viewpoint discrimination under established precedent. Id.

(“The mere fact that a governmental body takes action that coincides with the principles or desires

of a particular religious group … does not transform the action into an impermissible establishment

of religion.”).


                                                  12

                                                                                           13515078v.1
               4.      Requiring the Bakers to Sign the Form is not Compelled Speech
                       Because the Form is not Religious Expression.

       Plaintiffs also suggest throughout their complaint that, because the form allegedly endorses

a viewpoint opposite of their religious interpretation, being required to sign it is compelled

religious speech. Being required to fill out a form is not itself a form of compelled speech. See

Roman Catholic Archdiocese of Atlanta v. Sebelius, 1:12-cv-03489-WSD, 2014 WL 1256373, at

*28 (N.D. Ga. Mar. 26, 2014) (“The compulsion to fill out a form … is merely incidental to the

regulation of conduct” and does not constitute compelled speech); vacated in part on other grounds

by Eternal Word Television Network, Inc. v. Secretary of the U.S. Dept. of Health and Human

Servs., 818 F.3d 1122 (11th Cir. 2016); see also Doe v. Banos, 416 Fed. Appx. 185, 188 (3d Cir.

2010) (requirement that parent sign form relating to child’s participation in school-sponsored

lacrosse program did not constitute compelled speech that violated the First Amendment).

       Moreover, the Crossroads Defendants submit that a reasonable reading the Form does not

support a conclusion that the statements it contains regarding vaccines are being endorsed by the

signatory. Those statements appear to the Crossroads Defendants as speech directed at the

signatory, by DHSS, and not the speech, compelled or otherwise, of the signatory. See Ex. 3.

       Finally, the “compelled speech” argument is belied by Audrey Baker’s written statement,

in which she expressly states that she is willing to sign the Form if Crossroads were to provide one

to her. See Ex. A. This prior voluntary statement of willingness to fill out the Form belies any

claim now presented that the mere act of having to fill out the Form is offensive to Plaintiff’s

religious beliefs. Plaintiffs cannot plausibly claim it would violate their constitutional rights to

require them to sign a form which, only a few weeks ago, they volunteered to fill out.




                                                13

                                                                                           13515078v.1
               5.      The Potential Enrollment Disruption Does Not Violate W.B.’s
                       Procedural Due Process Rights.

       Plaintiffs also complain that W.B. is subject to “an unauthorized indefinite suspension

without due process pursuant to 167.171 RSMo.” Doc. 5 at 2. This is not the case. Section

167.171 is a disciplinary statute, which authorizes summary suspensions for up to ten days and

only after ten days confers hearing and appeal rights. See Mo. Rev. Stat. § 167.171.1 (“The school

board … may authorize the summary suspension of pupils by principals of schools for a period

not to exceed ten days[.]”). Even assuming arguendo that Section 167.171 applies in this

situation—which Crossroads disputes—the right to a hearing attaches only after ten days of

suspension—a point that has not yet occurred with regarding to W.B.

       Plaintiffs have received notice of the reason for W.B.’s potential future suspension and

how to avoid it, and have been given a generous grace period in which to cure the issue. The

Crossroads Defendants have communicated with the parents about this by email and phone,

allowing more than adequate opportunity for the parents to detail the reasons for their refusal to

obtain and complete the Form. Plaintiffs have not requested any additional process: they have not

sought an opportunity to meet with Parker or the Crossroads board to explain the basis for their

objections to obtaining and filling out the Form or why having to do so unduly burdens them, or

to otherwise object to requiring the Form to document their objection to vaccination.

       Crossroads’ approach to this matter is consistent with and sufficient under U.S. Supreme

Court precedent on due process in educational suspensions. See Goss v. Lopez, 419 U.S. 565, 581

(1975) (students facing a disciplinary suspension of ten days or less received sufficient due process

via “oral or written notice of the charges against him and, if he denies them, an explanation of the

evidence the authorities have and an opportunity to present his side of the story”). Indeed, in cases

such as this where the suspension is not due to a disciplinary infraction, the requirements of


                                                 14

                                                                                            13515078v.1
constitutional due process are even lower. See Bd. of Curators of Univ. of Mo. v. Horowitz, 435

U.S. 78, 79 (1978) (noting that “[d]ismissals for academic (as opposed to disciplinary) cause do

not necessitate a hearing before the school’s decisionmaking body”).

        Here, the Crossroads Defendants are merely following a binary state rule—if parents

submit a completed original Form, their child is exempted from vaccination requirements; if

parents do not submit a completed original Form and the child remains unvaccinated, Missouri

law prohibits that child’s attendance in school. Adequate process for this type of suspension must

be even less than the academic dismissals at issue in Horowitz, which the Court ruled required no

formal hearing at all. See id. at 86 (noting the “significant difference between the failure of a

student to meet academic standards and the violation by a student of valid rules of conduct,” a

“difference call[ing] for far less stringent procedural requirements”). This is because unlike

academic dismissals, there is little to no room for development of any factual record that would

impact Crossroads Defendants’ obligations under state law with regard to vaccination rules. The

Crossroads Defendants lack discretion to ignore the DHSS requirements, so no purpose would be

served by formal process anyway. Regardless, Plaintiffs have never requested any further process

to express their objections in the first place.5 Instead, they filed this suit.

        Finally, this argument is premature. W.B. has not yet been suspended at all. If his parents

complete the Form, his enrollment will not be interrupted. The issue of whether any such

suspension violates Missouri disciplinary statutes or procedural due process rights can and must

wait until (1) such suspension exceeds 10 days and (2) Crossroads refuses to provide adequate due

process. Until then, it is premature.



        5
         The Crossroads Defendants note that formal process is clearly available to Plaintiffs to
challenge DHSS’s Form—the primary subject of their allegations—even if DHSS lacks a specific
procedure to challenge the particular form. See Mo. Rev. Stat. § 536.150.

                                                    15

                                                                                          13515078v.1
        B.      Plaintiffs Have Failed to Establish Irreparable Injury.

        “To succeed in demonstrating a threat of irreparable harm, a party must show that the harm

is certain and great and of such imminence that there is a clear and present need for equitable

relief.” S.J.W. ex rel. Wilson v. Lee’s Summit R-7 School Dist., 696 F.3d 771, 778 (8th Cir. 2012)

(internal quotation marks omitted). The true harm at issue here, despite Plaintiffs’ framing of the

issues, is the alleged harm to the parents’ religious exercise and First Amendment rights—which

is a de minimis harm, if any (as discussed above). Of course, the consequence of the parents’

refusal to complete the Form is W.B.’s possible interruption of enrollment at Crossroads.

        Plaintiffs thus identify the “loss of educational services” by W.B. as the harm at issue.

Doc. 7 at 2. Loss of educational services does not generally constitute irreparable harm. For

example, federal courts have long recognized that “compensatory education,” in the form of

remedial services and related educational expenses, is an available remedy for the loss of free

appropriate public education under the Individuals with Disabilities in Education Act. See J.B. ex

rel. Bailey v. Avilla R-XIII School Dist., 721 F.3d 588, 593 (8th Cir. 2013) (“Compensatory

damages are not available through the IDEA. Compensatory education, however, is.”) (internal

citations omitted); Birmingham v. Omaha School Dist., 220 F.3d 850, 856 (8th Cir. 2000). While

lost educational time is unfortunate, it is not irreparable.

        Moreover, Plaintiffs have failed to demonstrate that they could not have enrolled W.B. in

another school or otherwise provided him educational opportunities (by, for example,

homeschooling him). The Western District has held that such a showing is necessary to establish

that a loss of educational opportunities represents an irreparable harm. See Salau v. Denton, 139

F. Supp. 3d 989, 1013 (W.D. Mo. 2015); see also Washington v. Ladue School Dist. Bd. of Educ.,

564 F. Supp. 2d 1054, 1057-58 (E.D. Mo. 2008) (“Plaintiff has completely failed to show that he



                                                  16

                                                                                          13515078v.1
will experience irreparable harm if an injunction is not issued. Indeed, the record and arguments

show that Plaintiff has free public education available to him wherever he resides. Nowhere has

it been presented that Plaintiff has attempted to, and has been refused free public education in the

district in which he actually resides. Moreover, because Plaintiff has not attempted to secure free

public education in the district in which he actually resides, any injury Plaintiff may be

experiencing is due entirely to his own actions, or inactions.”) (emphasis in original); cf., S.J.W.,

696 F.3d at 778-79 (being forced to enroll at another school was not irreparable harm).

        Additionally, Plaintiffs themselves, and not the Crossroads Defendants, are the cause of

any pending “loss of educational services” by W.B., since they are the ones refusing to obtain and

fill out the Form. It is being made to fill out the Form that is the actual nexus of harm to Plaintiffs.

        While having to obtain and fill out government paperwork is an all-too-common source of

frustration, it is surely not a harm that is sufficiently “great” as to represent legally cognizable

irreparable harm. See, e.g., J’Weial v. Gyles, No. 2:18-cv-2766-KJN P, 2019 WL 1040364, at *2

(E.D. Cal. Mar. 5, 2019) (refusal of government employee to provide a form was not irreparable

harm where “plaintiff does not allege that he is unable to obtain” the form “from other sources”).

This is particularly true since Plaintiffs have previously indicated a willingness to fill out the Form,

if Crossroads would provide one. See Exhibit 1.6 And, as set forth above, Plaintiffs have not

alleged any cognizable religious objection to having to either obtain or fill out the Form, so the

putative irreparable harm flowing from having to obtain the form cannot be a violation of their

free exercise rights. At most, the “harm” to Plaintiffs is the de minimis burden of having to obtain




6
 At around the time of this request, Copeland reached out to the Jackson County and Kansas City
health departments to try to obtain a copy of the Form to provide to parents in Plaintiffs’ position.
See Ex. 2 at ¶ 9. These agencies affirmed parents must obtain the Form themselves. See id.

                                                  17

                                                                                              13515078v.1
a copy of the Form from their pediatrician or a DHSS office and fill it out – an annoyance, perhaps,

but not “irreparable harm” sufficient to justify a TRO.

       C.      The Balance of Harms Favors Denial of the TRO.

       Even assuming arguendo that having to fill out the Form constitutes any legally cognizable

harm at all to Plaintiffs, any such harm is substantially outweighed by the harm to the Crossroads

Defendants that would flow from the issuance of a TRO requiring them to enroll W.B. without

regard to whether his parents have complied with Missouri law and used the Form to document

their religious objection to W.B.’s vaccination. The requested TRO would impose at least two

categories of harm on the Crossroads Defendants, either of which significantly outweighs any

conceivable harm to Plaintiffs.

       First and foremost, requiring the Crossroads Defendants to accept Plaintiff’s prior

statements in place of filling out the Form will impair the ability of the Crossroads Defendants to

adequately keep track of the vaccination status of the students in their charge. The Crossroads

Defendants require the Form because doing so is mandatory under state law. But they also require

the Form because having a single form of religious objection confers important administrative

efficiencies in tracking the vaccination status of the student population at Crossroads. It is of

paramount importance to the Crossroads Defendants that they know which students at Crossroads

have received which vaccinations – and which have not. See Ex. 2 at ¶¶ 12-13.

       This is because if there is an outbreak of a particular vaccine-preventable disease, the

Crossroads Defendants are required to take appropriate steps to combat that outbreak. See Mo.

Rev. Stat. § 210.003.4 (“In the event of an outbreak or suspected outbreak of a vaccine-preventable

disease within a particular facility, the administrator of the facility shall follow the control

measures instituted by the local health authority or the department of health and senior services or



                                                18

                                                                                           13515078v.1
both … as established in Rule 19 CSR 20-20.040.”); 19 CSR 20-28.010(1)(C) (same). In the event

of such an outbreak, the Crossroads Defendants would consult their records to determine which

children were at risk. See Ex. 2 at ¶ 13. In such an eventuality, it would be crucial for the

Crossroads Defendants to have clear, reliable and consistent records of the vaccination status of

each student. Id. While the Crossroads Defendants require the Form primarily because it is

required by DHSS and state law, use of the Form also facilitates this important interest.

       In the event of such an outbreak, it is vital that the Crossroads Defendants have immediate

access to information about which students have not received which vaccinations, so that

appropriate steps can be taken to ensure the safety of those students. The Form facilitates this by

having clear and discrete check boxes for each vaccine the student has not received due to the

religious objection. See Exhibit 3. In contrast, if every parent claiming a religious exemption from

one or more vaccines were allowed to submit their own self-drafted religious exemption claim, it

would require the Crossroads Defendants to decipher and interpret those statements to determine

which vaccinations the students at issue had or had not received. If they interpreted such an a la

carte exemption wrongly, and missed a student who was unvaccinated against the disease that was

experiencing the outbreak, the consequences could obviously be dire. Use of the Form facilitates

this vital interest, and a TRO prohibiting the Crossroads Defendants from requiring the Form

would substantially impair this interest.7 Weighed against the—at most—de minimis burden on

Plaintiffs, this strongly counsels in favor of requiring the Form.

       Moreover, the Crossroads charter system currently has fifteen children in the same situation

as W.B. Copeland Dec. ¶ 14. Granting a TRO here to allow W.B.’s parents to avoid submitting a



7
  While any TRO granted would, on its face, presumably only apply to W.B., as a practical matter
if one were issued there would be a high probability that other similarly situated students at
Crossroads would also seek similar relief.

                                                 19

                                                                                            13515078v.1
Form for him would put Crossroads in the position of treating W.B. differently than those other

students. This deviation for one student would create disarray in Crossroads’ system of requiring

religious exemptions and create further opportunity for legal risk.

       The fact that W.B. has attended school for the beginning part of the year does not, as

Plaintiffs contend, demonstrate that there is “no harm to Crossroads in allowing W.B. to attend

kindergarten unvaccinated for more than two weeks in September.” Doc. 7 at 3. For the reasons

set forth above, allowing W.B. to attend without completing the required Form was a harm to the

Crossroad Defendants, but it was one they were willing to endure, for a time, in the spirit of

compromise and in an effort to not penalize W.B. for his parents’ inability or unwillingness to take

the simple step of timely filling out the Form.

       The Crossroads Defendants, in an effort to ensure that W.B. (and other similarly situated

students received an education) allowed for a generous grace period before requiring the

submission of the Form. The Crossroads Defendants also made efforts to obtain copies of the Form

so that they could provide them to parents in Plaintiffs’ position, but were rebuffed by the relevant

agencies. See Ex. 2 at ¶ 9. It would both be unfair and create profoundly perverse incentives to

hold that the Crossroads Defendants’ prior generosity prevented them from ever after enforcing

this rule and requiring submission of the Form.

       D.      The Public Interest Favors Denial of the Request for TRO.

       For similar reasons, the public interest favors denying Plaintiff’s requested TRO. The

public has a compelling interest in ensuring that Crossroads and other educational institutions have

the capability, in the event of an outbreak of vaccine-preventable disease, to respond promptly and

to protect the well-being of students who have not been vaccinated against that disease as quickly




                                                  20

                                                                                           13515078v.1
as possible. Such actions not only benefit those students, but also reduce the risk of the spread of

the disease more generally by breaking potential disease-transmission links.

        While the State Defendants are ultimately responsible for defending the state’s regulatory

religious exemption scheme, including the Form, Crossroads’ compliance with the system in place

is consistent with this public interest. Since the proposed TRO would muddy Crossroads’ record

keeping and introduce greater possibility for errors in the system, a TRO would thus be adverse to

the public interest.

                                         CONCLUSION

        For the foregoing reasons, the Crossroads Defendants respectfully ask the Court to deny

Plaintiffs’ motion for a temporary restraining order.

                                              SPENCER FANE LLP

                                              /s/ Stephanie Lovett-Bowman
                                              Stephanie Lovett-Bowman               MO #63045
                                              Angus W. Dwyer                        MO #66443
                                              1000 Walnut, Suite 1400
                                              Kansas City, MO 64106
                                              Telephone:     (816) 474-8100
                                              Fax:           (816) 474-3216
                                              slovettbowman@spencerfane.com
                                              adwyer@spencerfane.com

                                              ATTORNEYS FOR DEFENDANT
                                              CROSSROADS ACADEMY-CENTRAL STREET,
                                              KARIS PARKER AND EVA COPELAND




                                                21

                                                                                           13515078v.1
                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing was filed electronically with the United
States District Court for the Western District of Missouri, with notice of case activity generated
and sent electronically on this 10th day of September 2019, to all counsel of record.

                                             /s/ Stephanie Lovett-Bowman
                                             Attorney for Defendant Crossroads Academy-
                                             Central Street, Karis Parker and Eva Copeland




                                                22

                                                                                          13515078v.1
